       Case 5:19-cv-06348-BLF Document 70 Filed 04/09/20 Page
                                                          IST 1 of 2                    RIC
                                                                  TES D                    TC
                                                                TA




                                                                                                   O
                                                           S




                                                                                                    U
                                                          ED




                                                                                                     RT
                                                                           VED




                                                      UNIT
 1   Laurence M. Rosen, Esq. (SBN 219683)
     THE ROSEN LAW FIRM, P.A.                                         APPRO




                                                                                                         R NIA
 2   355 South Grand Avenue, Suite 2450
     Los Angeles, CA 90071
 3                                                                                                eman




                                                      NO
     Telephone: (213) 785-2610                                                  h Lab   son Fre
                                                                     d ge B e t




                                                                                                         FO
 4   Facsimile: (213) 226-4684                                  Ju




                                                       RT
     Email: lrosen@rosenlegal.com




                                                                                                     LI
 5                                                             ER




                                                          H




                                                                                                   A
                                                                    N                               C
 6
     Counsel for Plaintiff Chavez and                                   D IS T IC T          OF
     Additional Counsel for the Class                                         R
 7
                               UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA
 9    IN RE DROPBOX, INC. SECURITIES                     Case No: 5:19-cv-06348-BLF
10    LITIGATION
                                                         Hon. Beth Labson Freeman
11
                                                         CLASS ACTION
12
13                                                       PLAINTIFF LUIS CHAVEZ’S NOTICE
                                                         OF VOLUNTARY DISMISSAL
14                                                       WITHOUT PREJUDICE
15          PLEASE TAKE NOTICE that Plaintiff Luis Chavez (“Plaintiff”), by and through his

16   undersigned counsel, hereby voluntarily dismisses his claims in the above-captioned action

17   without prejudice as to Plaintiff only, pursuant to Rule 41(a) of the Federal Rules of Civil

18   Procedure. No defendant has served an answer to the complaint nor moved for summary

19   judgment.

20   Dated: April 8, 2020                      Respectfully submitted,
21
                                               THE ROSEN LAW FIRM, P.A.
22
                                               /s/ Laurence Rosen, Esq.
23                                             Laurence M. Rosen, Esq. (SBN 219683)
                                               355 South Grand Avenue, Suite 2450
24
                                               Los Angeles, CA 90071
25                                             Telephone: (213) 785-2610
                                               Facsimile: (213) 226-4684
26                                             Email: lrosen@rosenlegal.com
27
                                               Counsel for Plaintiff Chavez and
28                                             Additional Counsel for the Class

                                                  1
          PLAINTIFF LUIS CHAVEZ’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                      No. 5:19-cv-06348-BLF
       Case 5:19-cv-06348-BLF Document 70 Filed 04/09/20 Page 2 of 2




 1                                  CERTIFICATE OF SERVICE

 2          I, Laurence M. Rosen, hereby declare under penalty of perjury as follows:

 3   I am the managing attorney of The Rosen Law Firm, P.A., with offices at 355 South Grand

 4   Avenue, Suite 2450, Los Angeles, CA 90071. I am over the age of eighteen.

 5          On April 8, 2020, I electronically filed the following PLAINTIFF LUIS CHAVEZ’S

 6   NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE with the Clerk of the

 7   Court using the CM/ECF system which sent notification of such filing to counsel of record.

 8
 9   Executed on April 8, 2020.

10
                                                        /s/ Laurence Rosen
11                                                      Laurence M. Rosen
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
          PLAINTIFF LUIS CHAVEZ’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                      No. 5:19-cv-06348-BLF
